NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2227-17T1

JUAN GRILES,

          Petitioner-Appellant,

v.

NEW JERSEY STATE
INTERSCHOLASTIC
ATHLETIC ASSOCIATION,

     Respondent-Respondent.
______________________________

                   Submitted February 13, 2020 – Decided May 21, 2020

                   Before Judges Nugent, Suter and DeAlmeida.

                   On appeal from the New Jersey Commissioner of
                   Education, Department of Education, Docket No. 357-
                   17.

                   Springstead & Maurice, Attorneys at Law, attorneys for
                   appellant (Alfred F. Maurice, Harold N. Springstead
                   and Lauren E. McGovern, on the briefs).

                   Parker McCay, PA, attorneys for respondent New
                   Jersey State Interscholastic Athletic Association
                   (Steven Phillips Goodell and Scott Thomas Miccio, on
                   the brief).
            Gurbir S. Grewal, Attorney General, attorney for
            respondent Commissioner of Education (Donna Sue
            Arons, Assistant Attorney General, of counsel;
            Geoffrey Nelson Stark, Deputy Attorney General, on
            the statement in lieu of brief).

PER CURIAM

      Petitioner, Juan Griles, a high school basketball coach, appeals from a

final decision of the Commissioner of Education ("Commissioner").             The

Commissioner     upheld   the   New    Jersey   State   Interscholastic   Athletic

Association's ("NJSIAA") determination petitioner had violated the NJSIAA's

"Recruitment Rule," for which the NJSIAA suspended petitioner from coaching

for two years, fined him $1000, and required him to undergo additional training.

Our standard of review requires we affirm an agency's decision unless it is

arbitrary, capricious, unreasonable, or unsupported by substantial credible

evidence in the record. In re Stallworth, 208 N.J. 182, 194 (2011). Having

reviewed the record in light of this standard, and having concluded the

Commissioner's final decision is neither arbitrary, capricious, unreasonable, nor

without support in the record, we affirm.

      The NJSIAA is "an independent voluntary association of the boards of

education of local school districts as well as private schools who have elected

to join the association for the coordination and regulation of athletic programs

                                                                          A-2227-17T1
                                       2
in conjunction with other school districts." B.C. ex rel. C.C. v. Bd. of Educ.,

220 N.J. Super. 214, 234 (App. Div. 1987). Eastside High School in the Paterson

School District is a member school of the NJSIAA. Petitioner coached the

Eastside men's basketball team.

      The NJSIAA's bylaws prohibit "athletic recruitment." NJSIAA Bylaws,

art. V, § 4 in part states:

             1.     Athletic recruitment is contrary to the purposes
             and objectives of high school sports. Prohibiting
             athletic recruitment helps to keep athletics in its proper
             place and subordinate to academics; protects student-
             athletes from those having interests that might not be
             consistent with the interests of the student-athletes; and
             maintains competitive equity on a level playing field
             among member schools.

             2.     Athletic recruitment is defined as any effort to
             proselytize, pressure, urge or entice a student to enroll
             in or transfer to a school for athletic purposes. It is a
             violation for a member school to engage in athletic
             recruitment or for a student-athlete to enroll or transfer
             to a school as a result of athletic recruitment. Athletic
             recruitment includes, but is not limited to:

                   a.     Using mail, letters, brochures, or news
             media to compare high schools and to solely point out
             the athletic assets of the sender;

                    b.    Engaging in proselytizing interviews
             initiated by school personnel or associates;

                   c.   Offering athletic scholarships, free tuition
             or other monetary assistance, either from the school

                                                                          A-2227-17T1
                                         3
             directly or indirectly through some affiliated body or
             individual, to induce a student to attend the school for
             athletic reasons.

      In February 2017, the media reported that petitioner was the temporary

guardian of five or more basketball players from Puerto Rico and Nigeria, all

either seventeen or eighteen years old, four of whom had enrolled at Eastside

High since the previous September. Citing a school district database, the media

report stated that five of the young men listed petitioner as their legal guardian

and claimed his condominium as their primary address.

      In response to the media reports, the Paterson School District retained the

Honorable John E. Wallace, Jr., (retired), "to conduct an investigation of the

boys' basketball program, and to make appropriate recommendations pertaining

to policy, procedures, and personnel actions."      In addition, the assignment

"included monitoring of all district athletic programs to ensure compliance of

district athletic programs with the [NJSIAA] Constitution, Rules and

Regulations for the balance of this school year and for the 2017-201[8] school

year." Justice Wallace completed the investigation and issued a report (the

"Report").

      The Report, which included an interview with petitioner, cited evidence—

undisputed by petitioner—that petitioner indeed once had five student athletes


                                                                          A-2227-17T1
                                        4
living at his condominium.       Petitioner was the godfather and "surrogate

godfather" to two of the young men. Petitioner took in two others at the request

of a friend he knew from basketball camps. Petitioner took in the fifth at the

request of "a former friend from when he played professional basketball."

        Justice Wallace found no evidence petitioner's motive for housing the

students "was other than humanitarian." Further, the retired Justice "found no

evidence that [petitioner] obtained temporary custody of five students for any

personal gain, financial or otherwise, offered inducement to the students, or

recruited the students for an athletic advantage." Although the Report included

findings petitioner had committed other violations of NJSIAA rules and

regulations, it did not conclude petitioner violated the NJSIAA's Recruiting

Rule.

        Following the release of the Report, the NJSIAA's Controversies

Committee scheduled a hearing.        One week before the hearing, NJSIAA's

counsel notified petitioner's counsel of the hearing "regarding potential

violations of NJSIAA's rules regarding transfer, eligibility, and recruiting by the

Eastside Paterson basketball program. Specifically, the hearing will address the

findings of the . . . report regarding [the] investigation of the 2016-2017 Eastside

Paterson Boys' Basketball Team."


                                                                            A-2227-17T1
                                         5
      The notice letter also informed petitioner's counsel of petitioner's right to

appear, have counsel, present testimony under oath, cross-examine witnesses,

and submit any relevant documentation. Last, the notice informed petitioner's

counsel the Controversies Committee was authorized to impose penalties,

suspend personnel, including coaches, and fine the member school and

personnel, including coaches, in an amount not to exceed $1000. Petitioner did

not respond to the notice, did not request an adjournment, and did not participate

in the hearing.

      Based upon the Report and other evidence presented at the hearing, the

Committee determined that petitioner had, among other violations, violated the

NJSIAA's Recruitment Rule. The Committee noted that when the media reports

were published, petitioner had five students living with him, "and at least four

of the five, at one point or another, actually played in games for Eastside." The

Committee also noted two of the students were from Puerto Rico and two others

were foreign students. The Committee found numerous violations concerning

the five students, including the falsification of one of their transcripts. The

Committee imposed the sanctions we have previously discussed.

      The NJSIAA's Executive Committee unanimously affirmed the penalties

imposed by the Controversies Committee.             Petitioner appealed to the


                                                                           A-2227-17T1
                                        6
Commissioner, who upheld the Committee's decision and sanctions. As the

Commissioner noted in her decision:

            It is undisputed that the petitioner had multiple students
            living in his home who also became members of the
            basketball team that he coached. Many of the students
            had no connection to Paterson; their arrival in Paterson
            was facilitated through contacts the petitioner made in
            the basketball world; and they came to Paterson solely
            for the purpose of enrolling at Eastside High
            School. Moreover, none of the students who joined the
            basketball team for the 2016-2017 school year had
            transfer forms completed until after the media reports
            regarding the circumstances of their living situation
            were released. Importantly, the ban on athletic
            recruitment does not require a showing that the players
            received an athletic advantage or that they provided an
            actual athletic advantage to the basketball team, but
            simply that the players enrolled in the Paterson School
            District for an athletic reason.

      Petitioner argues on appeal the Committee disregarded the Report when it

reached a conclusion contrary to that of Justice Wallace. However, the scope of

the Justice's charge was much broader than determining whether petitioner

violated the Recruitment Rule. It is not entirely clear from the record before us

that the Justice was specifically tasked with determining if petitioner violated

the Recruitment Rule by making "any effort to proselytize, pressure, urge or

entice a student to enroll or transfer to a school for athletic purposes." As the

Commissioner pointed out, he never addressed that precise question.


                                                                         A-2227-17T1
                                        7
      Further, the facts upon which the Justice based his decision, which were

mostly undisputed, were subject to contrary interpretations and inferences.

Indeed, Justice Wallace wrote, "[t]o be sure, the temporary guardianship of five

student athletes by [petitioner], the basketball coach, at first blush raises

suspicions whether he's doing this for an athletic advantage."              As the

Commissioner and the Controversies Committee noted, the inquiry they were

required to address was whether petitioner "engaged 'any effort to proselytize,

pressure, urge or entice a student to enroll in or transfer to a school for athletic

purposes,'" not whether petitioner was attempting to gain an athletic advantage.

      It appears from the Report that Justice Wallace reached his conclusion at

least in part on his interview with petitioner. Petitioner chose not to appear

before the Controversies Committee and attempt to persuade them that what

appeared at first blush to be athletic recruiting was not the case.

      Moreover, the Commissioner concluded that "[p]roviding housing for

students who became members of his basketball team clearly meets the

definition of recruitment." "The right of a voluntary association to interpret and

administer its own rules and regulations is as sacred as the right to make them

. . . . " James v. Camden Cty. Council No. 10, 188 N.J. Super. 251, 257 (Ch.

Div. 1982); see also Danese v. Ginesi, 280 N.J. Super. 17, 23 (App. Div. 1995).


                                                                            A-2227-17T1
                                         8
An appellate court "defer[s] to an agency's interpretation of its own regulations

unless 'plainly unreasonable.'" Frazier v. Bd. of Review, 439 N.J. Super. 130,

134 (App. Div. 2015) (quoting In re Election Law Enf't Comm'n Advisory Op.

No. 01-2008, 201 N.J. 254, 262 (2010)).

      Contrary to petitioner's arguments, the decisions of the Controversies

Committee and Commissioner are supported by ample credible evidence on the

record as a whole. The Committee and the Commissioner considered the Report

but reached a contrary conclusion. For the reasons we have explained, neither

the Committee nor the Commissioner rendered a decision that was arbitrary,

capricious, or unreasonable.

      Petitioner claims he was denied due process because he was only given

two days' notice of the Controversies and Disputes Committee hearing, and was

not provided with notice of the evidence that would be presented against

him. Petitioner did not object to the notice when he received it, did not ask who

would testify at the hearing, did not request a postponement, and did not appear

at the hearing.   He does not deny that he was notified of the hearing and

provided with the opportunity to attend and present evidence. Given those

circumstances, petitioner's argument is without sufficient merit to warrant

further discussion. R. 2:11-3(e)(1)(E).


                                                                         A-2227-17T1
                                          9
      To summarize, the Commissioner's decision is supported by sufficient

credible evidence on the record as a whole, R. 2:11-3(e)(1)(D), and is not

arbitrary, capricious or unreasonable. Petitioner's arguments to the contrary

warrant no further discussion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                      A-2227-17T1
                                     10